The Court,


Gilpin, Ch. J.,

stopped the counsel for the defendant, and charged the jury, that if they were satisfied from the evidence, that after the note had been endorsed by the defendant, the amount of it was altered from $300 to $326 51, without his knowledge and consent, it was fatal to the present action, as an alteration in a materia] part of the note without his sanction, would vitiate and render void the instrument as against him, and the plaintiff therefore could not recover.
G. B. Rodney, for the plaintiff.
D. M. Bates, for the defendant.